            Case 5:17-cv-00389-HE Document 35 Filed 01/30/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


 JESSE L. PELFREY,                             §
                                               §
                    Plaintiff,                 §
                                               §
 vs.                                           §
                                               §        Case No. CIV-17-389-HE-M
 PFIZER, INC.,                                 §
                                               §
                       Defendant.              §
                                               §

                   STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff Jesse L. Pelfrey and Defendant Pfizer, Inc. file this Stipulation of Dismissal

with Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii). The parties have

amicably resolved all disputes between them. Accordingly, the parties jointly stipulate that

the above-entitled action shall be dismissed with prejudice to re-filing. Each party to bear

their own costs and fees.

                                            Respectfully submitted,



                                            By: /s/ Amber L. Hurst
                                                Mark Hammons, OBA #3784
                                                Amber L. Hurst, OBA #21231
                                                HAMMONS, GOWENS, HURST & ASSOCIATES
                                                325 Dean A. McGee Avenue
                                                Oklahoma City, Oklahoma 73102
                                                (405) 235-6100; (405) 235-6111 (fax)
                                                Email: amber@hammonslaw.com

                                            ATTORNEYS FOR PLAINTIFF



______________________________________________________________________________
Stipulation of Dismissal with Prejudice                                                   Page 1
            Case 5:17-cv-00389-HE Document 35 Filed 01/30/19 Page 2 of 2



                                          By: /s/ Amanda A. Williams
                                              Paul E. Hash, Admitted Pro Hac Vice
                                              Texas Bar No. 09198020
                                              HashP@jacksonlewis.com
                                              Amanda A. Williams, Admitted Pro Hac Vice
                                              Texas Bar No. 24065281
                                              Amanda.Williams@jacksonlewis.com
                                              JACKSON LEWIS P.C.
                                              500 North Akard, Suite 2500
                                              Dallas, Texas 75201
                                              Telephone: (214) 520-2400
                                              Fax: (214) 520-2008

                                              AND

                                              Robert H. Alexander, Jr.
                                              OBA No. 0197
                                              alexattys@productlaw.com
                                              THE LAW OFFICE OF ROBERT H.
                                              ALEXANDER, JR., P.C.
                                              Chase Bank Tower, 18th Floor
                                              100 North Broadway – Post Office Box 868
                                              Oklahoma City, Oklahoma 73101-0868
                                              Telephone: (405) 232-0803
                                              Fax: (405) 232-0519

                                          ATTORNEYS FOR DEFENDANT PFIZER
                                          INC.




______________________________________________________________________________
Stipulation of Dismissal with Prejudice                                          Page 2
